Per Curiam.
It is true that the learned surrogate, in nis Opinion, overlooked the date of the verification of the accomit of the administrator, but that does not alter the legal question.
It is true that the administrator put in his account the judgment in question as a claim presented and unpaid, but lie adds that the claim is disputed.
The Code, § 3J6, requires an acknowledgment of an indebtedness of some part of the amount recovered by the judgment or decree, to prevent the statute running, which • acknowledgment must be in writing, signed by the party sought to be charged.
The administrator, in his account, simply stated that this claim had been presented and that he disputed it.
It is difficult to see how from such facts an acknowledgment of an indebtedness can be spefied out.
The only other points raised have been satisfactorily answered in the opinion of the learned surrogate.
Order affirmed, with costs and disbursements.